DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 and 13-16, Embodiment III (Figure 3) in the reply filed on 17 march 2021 is acknowledged. Claims 1-8 and 13-16 are considered for examination and 9-12 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN203774044U (provided by the Applicant).
Regarding claim 1, CN’044 discloses a magnetically shielded power inductor (shown in Fig. 1), comprising:
a power inductor component (e.g., comprising coil 1 and core 2, Fig. 1) and a wave-absorbing material layer 9, wherein the wave-absorbing material layer (e.g., 9, Paragraph 0014) is laminated on a surface of the power inductor component (e.g., coil 1), and wherein the wave-absorbing material layer 9 is configured to mitigate magnetic field interference to the power inductor component from a surrounding magnet of the wave-absorbing material layer.
Regarding claim 8, CN’044 discloses a metal shielding can (e.g., 3, Fig. 1, Paragraph 0013), wherein the metal shielding can 3 is configured to package the power inductor component (e.g., comprising coil 1 and core 2) and the wave-absorbing material layer 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203774044U in view of Yutaka et al. [JP20111249545A] (references provided by the Applicant).
Regarding claim 2. CN’044 discloses the instant claimed invention discussed above except for the magnetically shielded power inductor further comprising a first adhesive material layer, wherein the first adhesive material layer is disposed on an inner surface of the wave-absorbing material layer, and wherein the first adhesive material layer is configured to adhesively fasten the wave-absorbing material layer to the surface of the power inductor component.
Yutaka discloses a first adhesive material layer (e.g., 4, Figure 3), wherein the first adhesive material layer 4 is disposed on an inner surface of a wave-absorbing material layer 2 (see Figure 3), and wherein the first adhesive material layer 4 is configured to adhesively fasten the wave-absorbing material layer 2 to the surface of the surface of electromagnetic generating member power inductor component (see Yutaka’s disclosure on second embodiment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first adhesive layer to fasten the wave-absorbing material to an electromagnetic generating member as taught by Yutaka to fasten the wave-absorbing material layer of CN’044 to the power inductor component 
Regarding claim 3, CN’044 discloses the instant claimed invention discussed above except for further comprising an insulation and heat-resistant coating and a second adhesive material layer, wherein:
the second adhesive material layer is disposed between the wave-absorbing material layer and the insulation and heat-resistant coating to laminate the insulation and heat-resistant coating and the wave-absorbing material layer; and
the insulation and heat-resistant coating is configured to protect the power inductor component and the wave-absorbing material layer when the magnetically shielded power inductor is being soldered.
Yutaka discloses an insulation and heat-resistant coating (e.g., layer 1, Fig. 3) and a second adhesive material layer (e.g., layer 3, Fig. 3), wherein:
the second adhesive material layer 3 is disposed between the wave-absorbing material layer 2 and the insulation and heat-resistant coating 1 to laminate the insulation and heat-resistant coating and the wave-absorbing material layer; and
the insulation and heat-resistant coating 1 is configured to protect the electromagnetic generating component (e.g., power inductor component) and the wave-absorbing material layer 2 when the magnetically shielded power inductor is being soldered (see disclosure about substrate layer 1 in overall configuration of electromagnetic wave absorber).

Regarding claim 4, CN’044 discloses the instant claimed invention discussed above except for the wave-absorbing material layer comprises a wave-absorbing material and an adhesive material, and wherein the adhesive material is configured to adhesively fasten the wave-absorbing material layer to the surface of the power inductor component.
Yutaka discloses a wave-absorbing material layer (e.g., 2, Fig. 3) comprises a wave-absorbing material (e.g., magnetic metal, see disclosure about electromagnetic wave absorbing layer) and an adhesive material (e.g., layer 4, Fig. 3), and wherein the adhesive material is configured to adhesively fasten the wave-absorbing material layer to the surface of the electromagnetic wave generating component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have electromagnetic wave absorbing layer comprises wave-absorbing material and adhesive material as taught by Yutaka to the wave-absorbing layer of CN’044 to provide interference blocking capability and have it secured and conform to the shape of power inductor component.
Regarding claim 5, CN’044 discloses the instant claimed invention discussed above except for further comprising an insulation and heat-resistant coating and a second adhesive material layer, wherein:

the insulation and heat-resistant coating is configured to protect the power inductor component and the wave-absorbing material layer when the magnetically shielded power inductor is being soldered.
Yutaka discloses an insulation and heat-resistant coating (e.g., layer 1, Fig. 3) and a second adhesive material layer (e.g., layer 3, Fig. 3), wherein:
the second adhesive material layer 3 is disposed between the wave-absorbing material layer 2 and the insulation and heat-resistant coating 1 to laminate the insulation and heat-resistant coating and the wave-absorbing material layer; and
the insulation and heat-resistant coating 1 is configured to protect the electromagnetic generating component (e.g., power inductor component) and the wave-absorbing material layer 2 when the magnetically shielded power inductor is being soldered (see disclosure about substrate layer 1 in overall configuration of electromagnetic wave absorber).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an insulation and heat-resistant coating layer on the electromagnetic wave absorber as taught by Yutaka to the wave absorber of CN’044 to provide the inductor component with heat resistance to varous heat treatment process of the reflow treatment.

Yutaka discloses wave-absorbing material layer (e.g., 2, Fig. 3) comprises a silicone substrate (see disclosure on electromagnetic wave absorbing layer 2) and a wave-absorbing dielectric (e.g., carbon black and metal powder), and wherein the wave-absorbing dielectric is distributed in the silicone substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wave-absorbing layer comprises silicone and absorbing dielectric as taught by Yutaka to the wave-absorbing layer of CN’044 to electromagnetic wave absorption and facilitate flexibility to conform to the shape of the wave-generating component.
Regarding claim 7, Yutaka discloses the wave-absorbing dielectric is metal micro-powder (see disclosure about electromagnetic wave absorbing layer).
Regarding claim 13, CN’044 discloses the instant claimed invention discussed above except for further comprising an insulation and heat-resistant coating and a second adhesive material layer, wherein:
the second adhesive material layer is disposed between the wave-absorbing material layer and the insulation and heat-resistant coating to laminate the insulation and heat-resistant coating and the wave-absorbing material layer; and

Yutaka discloses an insulation and heat-resistant coating (e.g., layer 1, Fig. 3) and a second adhesive material layer (e.g., layer 3, Fig. 3), wherein:
the second adhesive material layer 3 is disposed between the wave-absorbing material layer 2 and the insulation and heat-resistant coating 1 to laminate the insulation and heat-resistant coating and the wave-absorbing material layer; and
the insulation and heat-resistant coating 1 is configured to protect the electromagnetic generating component (e.g., power inductor component) and the wave-absorbing material layer 2 when the magnetically shielded power inductor is being soldered (see disclosure about substrate layer 1 in overall configuration of electromagnetic wave absorber).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an insulation and heat-resistant coating layer on the electromagnetic wave absorber as taught by Yutaka to the wave absorber of CN’044 to provide the inductor component with heat resistance to various heat treatment process of the reflow treatment.
Regarding claim 14, CN’044 discloses the instant claimed invention discussed above except for the wave-absorbing material layer comprises a silicone substrate and a wave-absorbing dielectric, and wherein the wave-absorbing dielectric is distributed in the silicone substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wave-absorbing layer comprises silicone and absorbing dielectric as taught by Yutaka to the wave-absorbing layer of CN’044 to electromagnetic wave absorption and facilitate flexibility to conform to the shape of the wave-generating component.
Regarding claim 15, Yutaka discloses the wave-absorbing dielectric is metal micro-powder (see disclosure about electromagnetic wave absorbing layer).
Regarding claim 16, CN’044 discloses a metal shielding can (e.g., 3, Fig. 1, Paragraph 0013), wherein the metal shielding can 3 is configured to package the power inductor component (e.g., comprising coil 1 and core 2) and the wave-absorbing material layer 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837